DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19th September 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2017/0066062).
Regarding claim 1, Takahashi et al. teaches: A cutting tool (Abstract) for the rotary machining of workpieces comprising: a cutting tip (see fig. 1, tip portion of drill body #1) which has at least one main cutting edge (#6a) and at least one free surface (#5), wherein a flank face (#6c; see fig 2) adjoins the main cutting edge radially outside the main cutting edge (see fig. 2, where #6c adjoins main cutting edge #6a radially) and an portion (#6c portion of flank face) of flank face is located on a peripheral surface (#6c extends to the outer peripheral side mentioned in Paragraph 0025) of the cutting tool, and wherein a flank angle (see annotated fig. below) of the flank face increases in a radially outward direction (see annotated fig. below, where flank angle of flank face #6c increases radially outward and the flank face #6c is a convex, curved portion), and wherein the cutting tool is a twist drill (see fig. 1, where drill #1 is a twist drill, with grooves #2 twisting).

    PNG
    media_image1.png
    588
    547
    media_image1.png
    Greyscale


Regarding claim 2, Takahashi et al. teaches the device of claim 1, Takahashi et al. further discloses: wherein the flank angle increases continuously (see annotated fig. above, thus from #6a to #6b the angle increases continuously).

Regarding claim 3, Takahashi et al. teaches the device of claim 1, Takahashi et al. further discloses: wherein, measured in a section perpendicular to the main cutting edge (see annotated fig. below), the flank angle increases in the direction toward a cutting corner (see annotated fig. below, where flank angle increases as described and seen in annotated fig. of claim 1 and goes toward a cutting corner pointed below).

    PNG
    media_image2.png
    474
    551
    media_image2.png
    Greyscale

Regarding claim 6, Takahashi et al. teaches the device of claim 1, Takahashi et al. further discloses: wherein the main cutting edge merges into an edge (see annotated fig. below, where main cutting edge #6a merges into an edge of flank face #6c) of the flank face, wherein the flank angle increases along the edge (flank angle along edge increases from #6a to #6b along the edge of #6c as shown in annotated fig. of claim 1).

    PNG
    media_image3.png
    376
    372
    media_image3.png
    Greyscale

Regarding claim 7, Takahashi et al. teaches the device of claim 1, Takahashi et al. further discloses: wherein the cutting tool comprises at least one guide bevel (#6b; #3), which extends along a flute (#2; see fig. 2) and opens into the flank face (see fig. 2, where #6b opens into flank face #6c).

Regarding claim 8, Takahashi et al. teaches the device of claim 1, Takahashi et al. further discloses: wherein the cutting tool comprises a back-milling (see annotated fig. below), adjacent to the free surface (see annotated fig. below, where back milling is adjacent to free surface #5), which opens into the flank face (see annotated fig. below, where back milling opens to flank face #6c).

    PNG
    media_image4.png
    539
    629
    media_image4.png
    Greyscale


Regarding claim 9, Takahashi et al. teaches the device of claim 1, Takahashi et al. further discloses: wherein a corner radius (see annotated fig. below; corner radius #6b and #6c) is not tangent to a periphery and/or the free surface (see annotated fig. below, where line of corner radius is not tangent to the free surface #5).

    PNG
    media_image5.png
    537
    511
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0066062).
Regarding claim 4 and 5, Takahashi et al. the device of substantially discloses claim 1, except Takahashi et al. fails to further disclose: wherein the flank angle increases by at least 2°; and wherein the flank angle increases by at least 4°.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the flank angle increase by at least 2° and by at least 4° of the cutting device of Takahashi et al. as desired for the purpose of allowing the flank face to always be at an angle greater than 0° in order to prevent the sudden increase in angle from 0° that may affect the drills stability, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 of Reinhardt in view of Mura have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (CN 107414149) teaches a spiral drill with a flank surface similar to the cutting tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harif (US 9,975,183) teaches spiral drill with a flank face and back end milling similar to the cutting tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (CN 107984005) teaches a spiral drill with a flank surface similar to the cutting tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722